DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on February 7, 2018. It is noted, however, that applicant has not filed a certified copy of the DE 10 2018 102 764.8 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because the letter “a” from numbers 82 and 83 in figure 10 should be removed, as they do not appear in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 14 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear if the recitations “a first compressed air reservoir” and “a second compressed air reservoir” are intended to include the previously recited compressed air reservoir of claim 1, or are in addition to that reservoir.  The applicant appears to only disclose two compressed air reservoirs and a backup compressed air reservoir.  
Claim 9 recites the limitation "the compressed air reservoir connected to the second brake control module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, it is unclear what the recitation “the backup compressed reservoir is a compressed air reservoir” is attempting to convey.  Clearly the backup compressed reservoir is a compressed air reservoir, as it contains compressed air.  It appears the applicant is attempting to describe what the reservoir is supplying compressed air to.  It is suggested that the phrase be rewritten as “the backup compressed reservoir is the reservoir”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,866,761 to Gerum et al.
Re-claim 1, Gerum et al. disclose in figure 2 an electro-pneumatic brake system for a commercial vehicle comprising: a first brake control module 27/71 controls a first brake pressure for a first service brake cylinder 23 of a first vehicle wheel; a second brake control module 28/72 controls a second brake pressure for a second service brake cylinder 24 of a second vehicle 
Re-claim 2, compressed air is supplied from the compressed air reservoir 30 via a securing valve.  Such as the electro-pneumatic valve of 27 or valve 91.
Re-claim 10, the backup compressed air reservoir 47 is the compressed air reservoir of a trailer brake circuit (via unit 85), and parking brake circuit (via unit 32).
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,783,019 to Diekmeyer.
Re-claim 11, Diekmeyer discloses a compressed air processing unit, comprising: a pressure controller 46, an air dryer 4, outlets 25/30 for two service brake circuits, an air suspension circuit 15, a trailer brake circuit 42, a spring brake circuit 43, an auxiliary consumer circuit 44, and an additional for a backup circuit 45.
Re-claim 13, the additional outlet 45 for the backup circuit is connected via an associated circuit line and at least one branching line to a circuit for another consumer circuit 44.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerum et al. in view of Diekmeyer.
Gerum et al. teach a compressed air processing unit that supplies compressed air to the compressed air reservoir and the backup compressed air reservoir.  However, Gerum et al. fail to teach a pressure controller, air dryer and at least one circuit protection valve.   
Diekmeyer teaches a compressed air processing unit with a pressure controller ECU, an air dryer 4 and circuit protection valves (any of valves 16, 20, 24, 28, 34 etc. protect against sudden pressure loss).  The controller provides a means of operating the air processing unit, the air dryer maintains low humidity levels and the circuit protection valves prevent sudden losses in air pressure.  Each of the elements are common in air processing units.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Gerum et al. with a processing unit, an air dryer and circuit protection valves as taught by Diekmeyer, thus providing a means of controlling the production of compressed air.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerum et al. in view of DE 10 2014 013 756 B3 to Schwab et al.
Re-claim 5, Gerum et al. is silent regarding the structure of the brake control module, such as having an inlet line is connected via a first solenoid valve to an outlet port which is connected to at least one service brake cylinder, and a vent or a venting port is connected via the first solenoid valve or via a second solenoid valve to the outlet port.
Schwab et al. teach a brake control module in figure 8b having an inlet line 54b connected via a first solenoid valve 106b to an outlet port 50b which is connected to at least one 
Re-claim 7, Gerum et al. is silent regarding the brake module having a combination 3/2-way solenoid valve and 2/2-way solenoid valve for controlling the service brake cylinder. 
Schwab et al. teach in figure 8c an inlet line 54c connected via a combination 3/2-way solenoid valve 110c and 2/2-way solenoid valve 112 to an outlet port 50c of a service brake cylinder.  This is merely one of known various arrangements one can use to connect air pressure to a brake cylinder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake module of Gerum et al. with a combination 3/2-way and 2/2-way valve as taught by Schwab et al., thus controlling the air pressure to the brake cylinder.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerum et al. in view of US 2010/0252378 A1 to Hilberer. 
Re-claim 8, Gerum et al. fail to teach the brake module having an inlet line is connected via a relay valve to an outlet port for the first or second service brake cylinder, a control port of the relay valve being pressurized and vented via a) a combination of a 3/2-way-solenoid valve and a 2/2-way-solenoid valve or b) two 2/2-way-solenoid valves.
Hilberer et al. teach in figure 4 a brake control module having an inlet line 266 connected via a relay valve 342 to an outlet port for the first or second service brake cylinder, a control port 382 of the relay valve is pressurized and vented via two 2/2-way-solenoid valves 324/326.  This .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekmeyer. 
Diekmeyer fails to show the backup circuit directly branching via a circuit line from a central line 19.  Diekmeyer does teach various brake circuit lines 25/30 that directly branch via a circuit line (such as 23 or 27) from the central line 19.  This reduces the elements between the central line and the circuit output, thus reducing the possibility of failure.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the backup circuit of Diekmeyer with a direct branching via a circuit line from the central line 19, thus reducing the number of elements and complexity between the central line 19 and output 45.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerum et al. in view of Detlefs et al. as applied to claim4 above, and further in view of Schwab et al.
Gerum et al. is silent regarding the structure of the brake control module, such as having an inlet line is connected via a first solenoid valve to an outlet port which is connected to at least one service brake cylinder, and a vent or a venting port is connected via the first solenoid valve or via a second solenoid valve to the outlet port.
Schwab et al. teach a brake control module in figure 8b having an inlet line 54b connected via a first solenoid valve 106b to an outlet port 50b which is connected to at least one service brake cylinder, and a vent 100b or a venting port is connected via a second solenoid .
Allowable Subject Matter
Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dorr et al. teach a brake module with two 2/2-way solenoid valves.  Lenz et al. teach a system having an auxiliary circuit or a third brake circuit.  Feyerabend et al. teach a brake module connected to a compressed air reservoir and a backup compressed air reservoir, such as via valve 13.1.  
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.


January 18, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657